Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered December 20, 1995, which adjudicated respondent-appellant a juvenile delinquent and placed him with the Division for Youth, limited secure, for 12 months, following a fact-finding determination, based upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, unanimously affirmed, without costs.
Family Court properly denied respondent’s motion to suppress the gun. The police radio transmission of "shots fired” at a particular location, the information from a civilian at that location confirming that shots had been fired and providing a *407description and the direction of flight of a male who had fled with other people, the arresting officer’s encounter with a group of males 15 minutes later four or five blocks away, one of whom, not respondent, matched the description provided, and respondent’s flight when told to stop by the officer gave rise to reasonable suspicion justifying pursuit (Matter of Jerry C., 197 AD2d 685; People v Sloan, 178 AD2d 624, lv denied 79 NY2d 953; People v Wider, 172 AD2d 573). Since the initial approach and subsequent pursuit of respondent constituted legitimate, justifiable police conduct, the recovery of the knapsack and the gun inside abandoned during the flight was also lawful (Matter of Jerry C., supra). Concur—Murphy, P. J., Rosenberger, Rubin and Williams, JJ.